Citation Nr: 1625635	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  07-29 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to July 1974.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2006 rating decision in which the RO denied the Veteran's petition to reopen a claim for  service connection for PTSD.  In January 2007, the Veteran filed a notice of disagreement (NOD) with the July 2006 decision.  In March 2007, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a copy of the transcript is of record.  A statement of the case (SOC) was issued in June 2007 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in July 2007.  

In his substantive appeal, the Veteran requested a Board videoconference hearing before a Veterans Law Judge.  Pursuant thereto, the requested hearing was scheduled for a date in February 2009; however, the Veteran withdrew his Board hearing request in January 2009 (See a January 2009 "Report of Contact" form (VA Form 119)).

In April 2011, the Board granted the petition to reopen the claim of service connection for PTSD but denied the underlying claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In November 2011,the Court granted a Joint Motion filed by counsel for the Veteran and the VA, setting  aside the Board's April 2011 denial of service connection, and remanding this  matter for further action consistent with the Joint Motion.
In December 2012, the Board remanded this matter to the RO for further development in light of points raised in the Joint Motion. After accomplishing the requested actions, the RO continued to deny the claim (as reflected in an October 2014 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  The Veteran did not engage in combat with the enemy and the claimed in-service stressor on which the Veteran's diagnosed PTSD is based is not related to fear of hostile military or terrorist activity.

3.  There is no credible, probative supporting evidence that the Veteran's claimed in-service stressor occurred.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (d),(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As explained in more detail below, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing the claimant the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, a pre-adjudication letter dated in January 2005 and a post-adjudication letter dated in March 2013 notified the Veteran of what information and evidence was needed to substantiate his claim, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The March 2013 letter also advised the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of his claimed stressor in service and provided specific examples of such evidence.  Also, a pre-adjudication letter dated in March 2006 provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  After issuance of the March 2013 letter and opportunity for the Veteran to respond, the October 2014 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the March 2013 notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the file consists of service treatment records, pertinent service personnel records, Social Security Administration (SSA) disability records, a VA psychiatric examination report, and VA and private medical treatment records.  Also of record and considered in connection with the appeal is the transcript of the March 2007 DRO hearing, as well as various written statements provided by the Veteran, his sister, and his representative on his behalf.  The Board finds that no further AOJ action in connection with the claim herein decided, prior to appellate consideration, is required.
	
As for the March 2007 DRO hearing, the Veteran was provided an opportunity to orally set forth his contentions before a DRO.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires a DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.

During the March 2007 hearing, the DRO identified entitlement to service connection for PTSD as being the only issue on appeal.  Also, information was solicited regarding the nature of the Veteran's claimed stressor in service and his claimed PTSD, and whether any treatment was received in service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the DRO did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless, inasmuch as the Board subsequently ordered further development of the claim in the December 2012 remand.  Notably, the  specific purpose of that remand was to provide notice to the Veteran of the types of evidence that could be submitted (including evidence of behavior changes) to help corroborate his claimed in-service stressor.

As explained above, the March 2013 letter advised the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of his claimed stressor in service and provided specific examples of such evidence.  Hence, the Board finds that the AOJ has substantially complied with the directives set forth in the December 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II,  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  The Court has held that receiving enemy fire or firing on an enemy can constitute participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004). 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.   For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and where the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3). 

Finally, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

When there is a current diagnosis of PTSD, the sufficiency of a claimed in-service stressor is presumed.  Cohen, 10 Vet. App. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is still required.   38 C.F.R. § 3.304(f).  Credible supporting evidence cannot consist solely of after-the-fact medical evidence containing an opinion as to a causal relationship between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).   This does not mean "that there be corroboration of every detail including the appellant's personal participation in the identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson, 581 F.3d at 1313.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this case, the Veteran essentially contends that he has PTSD stemming from one incident, an alleged physical and sexual assault on the Veteran by two personnel while stationed at Fort Jackson, South Carolina for boot camp.

There is conflicting medical evidence as to whether the Veteran has current PTSD.  Various VA treatment records dated from February 2005 to January 2011 include diagnoses of PTSD.  In letters dated in July 2007, a VA social worker reported that between June 2001 and July 2006, the Veteran had been treated by the social worker and various psychiatrists for PTSD and schizoaffective disorder/bipolar disorder.  He has a substantial medical file through VA, and "documentation on PTSD can be found as far back as July 1999 when he was first seen for psychiatric issues."  

A September 2012 statement from psychiatrist B. Center, M.D. was submitted by the Veteran in which Dr. Center indicates that she had "performed a thorough review of the [Veteran's] service records, medical history, and family statements."  Based upon a review of this evidence, Dr. Center explains, in pertinent part, that the Veteran's case is complex due to the nature of his symptoms, the multiple diagnoses provided over time by different providers, and the incomplete information available to some providers.  Since the Veteran has exhibited a comorbid psychotic illness, these symptoms have been the focus of many providers, particularly those seeing the Veteran for one of his many inpatient psychiatric hospitalizations.  This has led to multiple different diagnoses, including schizophrenia, schizoaffective disorder, and bipolar disorder with psychotic features.  While the Veteran has clearly had significant issues with his psychotic symptoms at times, he also has prominent symptoms of severe PTSD.  He has severe limitations in his ability to function in terms of thinking, communication with others, and extreme social isolation.  He has clearly described in service stressors that involved both physical and sexual assault and physical harm as witnessed by others.  His symptoms have impacted his daily functioning to such an extent that he cannot work consistently, has had multiple hospitalizations, and requires help from agencies and family members to maintain even the most basic level of functioning in the community.

Dr. Center further explained that the Veteran experiences nightmares and flashbacks to the trauma in service.  He does not participate or have interest in significant activities.  He is detached from others and isolated.  He feels emotionally isolated and lacks loving feelings toward others.  He has persistent symptoms of hyperarousal, including poor sleep, anger outbursts, difficulty concentrating, and hypervigilance or paranoia.  These symptoms are chronic and have become progressively worse over time, despite active treatment.  The Veteran also had substance abuse issues at times in the past, but this is not a current symptom and appeared to be secondary to his other primary psychiatric issues and PTSD.  The underlying PTSD symptoms in this case appear to be the primary diagnosis.  The lack of consistent diagnoses related to the Veteran's intermittent symptoms of psychosis, fluctuating mood symptoms, and past substance abuse symptoms appears to be related to the lack of clear recognition and focus on these past traumas and resulting PTSD symptoms.  The Veteran's inability to provide a clear history, particularly when his symptoms are more acute, also appears to have contributed to the lack of consistent and early recognition of his PTSD.  Overall, Dr. Center concluded that the Veteran has PTSD with severe symptoms that are totally impairing on their own.

A November 2013 VA psychiatric examination report reflects that the "Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria."  Rather, the examiner who conducted the examination diagnosed the Veteran as having only schizoaffective disorder.  With respect to the criteria for a diagnosis of PTSD, Criterion A was met in that the Veteran was exposed to a traumatic event where he both (i) experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and (ii) his response involved intense fear, helplessness, or horror.  Criterion B was not met because the traumatic event was not persistently re-experienced and Criterion C  was not met because there was persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before the trauma) which was only indicated by 2 (not 3) symptoms (i.e., markedly diminished interest or participation in significant activities and a feeling of detachment or estrangement from others).  Criterion D was met in that there were persistent symptoms of increased arousal, not present before the trauma, as indicated by difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  Lastly, Criterion E and Criterion F were not met because the Veteran did not meet full criteria for PTSD.

Moreover, in a June 2016 statement, M.C. Cesta, MD, FACP indicated that he had interviewed the Veteran and reviewed his records.  Dr. Cesta concluded that the Veteran meets the diagnostic criteria for PTSD.  Specifically, criterion A is met in that the Veteran was exposed to actual or threatened death, serious injury, and violence by directly experiencing traumatic events and witnessing, in person, events as they occurred to others.  He experienced a violent physical and sexual assault that he has been able to articulate clearly, appropriately, and without any evidence of fabrication, delusions, hallucinations, confabulation, malingering, or factitious action.  Criterion B is met because the Veteran experiences an extraordinary level of intrusive and recurrent distressing dreams and memories associated with the traumatic event, experiences many dissociative episodes and flashbacks and attempted to mitigate them with cocaine and cannabis, and experiences prolonged psychological distress and physiological reactivity with any cues or reminders of service.  Criterion C is met because the Veteran became socially isolated and withdrawn immediately upon discharge from service and he carefully and consistently avoids any distressing memories, thoughts, or feelings associated with the claimed violent assault.  He avoids people, places, conversations, activities, and situations that could remind him of those circumstances associated with service.  Criterion D is met in that the Veteran experienced extraordinarily altered and negativistic thought processing after service, has exaggerated negative beliefs about himself, has persistent distorted cognitions about what he could have done to avoid being assaulted, and lives in a persistently negative emotional state.

Furthermore, Criterion E is met because the Veteran has long been described as being irritable, reckless, hypervigilant, and with extensive sleep disturbance.  Criterion F is met in that the Veteran has experienced the vast majority of his symptoms since 1974-1975 and would have been diagnosed with PTSD at that time should he have presented to a well-trained and experienced psychiatrist.  The symptoms progressed and became more intense and overt in their full form between six months and one year after his active duty service.  Criterion G is met in that the Veteran has been profoundly disturbed by the symptoms which have caused him remarkable amount of stress in his familial, social, and occupational functioning.  He is estranged from most of his friends, family, and acquaintances and lives a reclusive life.  He has been unable to manage any type of occupational environment due to the severity of his mental illness and his interpersonal interactions are severely limited.  Thus, he has had an extraordinary level of distress because of PTSD.  Lastly, Criterion H is met because the Veteran does not have any other illness mimicking the symptoms of PTSD, as this is a unique disease process in the Veteran with the symptoms being florid and overt by 1975.  Although he has schizophrenia, the development of his PTSD is a unique and clear pathway with the above-mentioned symptomatology.

In light of the diagnoses of PTSD present in the Veteran's treatment records and the medical opinions set forth above, the Board finds that the evidence is in at least equipoise that the Veteran has experienced PTSD during the claim period.  Hence, resolving all reasonable doubt in his favor, current PTSD has been demonstrated.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With respect to whether there exists  a relationship between the Veteran's current PTSD and his claimed in-service assault, Dr. Center explained in her September 2012 letter that the Veteran has experienced PTSD symptoms since his military service, with both family members and professionals noting the significant deterioration in his mental functioning after his military experiences.  She concluded that the Veteran suffers from PTSD "secondary to his assault during active military service."  Dr. Cesta indicated in his June 2016 statement that the Veteran's PTSD is "a direct result of his personal assault while on active duty service."  He developed PTSD as a result of a violent physical and sexual assault (i.e., attempted rape) and the symptoms manifested approximately six months to one year after service, completely consistent with DSM-V criteria for PTSD.  In addition, the Veteran's reported assault in service is the only stressor upon which the PTSD diagnoses have been based during the claim period.  Thus, the Veteran has been diagnosed with PTSD and there is some competent medical evidence as to the existence of a nexus between the disability and a claimed in-service stressor.   

Now turning to the question of whether there is credible evidence that the alleged in-service stressor occurred, the Board notes that, since July 1999, the Veteran has described his alleged stressor as  a physical and sexual assault by two soldiers, which is purported to have occurred in June or July 1974 at Fort Jackson, South Carolina.  The Veteran further stated that the two soldiers were court martialed and a hearing was held in July 1974.  The only source of the story concerning any physical/sexual assault by the two soldiers and subsequent court martial comes from the Veteran himself.  The Veteran has reported that since the alleged in-service assault, he has suffered unending intrusive thoughts, flashbacks, irritability, trouble interacting with others, and poor self-esteem.  Although the Veteran noted trauma in his life before entering the military, he denied having experienced any of these symptoms prior to the assault. 

There is no objective evidence to show combat participation by the Veteran.  The Veteran's DD Form 214, his service personnel records, and his statement of duty assignments which have been associated with his file are pertinently negative for any indication that he served in combat and he has not otherwise claimed to have participated in combat.  Similarly, the claimed stressor in service is not related to fear of hostile military or terrorist activity.  Therefore, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.   Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  .  38 C.F.R. § 3.304(d), (f) (2015); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board emphasizes that, pursuant to the Joint Motion, the Veteran and his representative have been provided notice of the alternative sources that may substitute for his service records for the purpose of determining service connection for his PTSD, and specifically evidence of a credible in-service stressor.  As such, additional development of the Veteran's claimed stressor would be useless.  Crucially, the Veteran's service treatment records and personnel records reveal no evidence of the Veteran's claimed in-service assault and court martial.  Notably, the Veteran's personnel records reveal that he was honorably discharged due to "negative attitudes and lack of motivation." Moreover, in a response from the U.S. Army and Joint Services Records Research Center (JSRRC) in coordination with the U.S. Army Crime Records Center received by VA in July 2006, the JSRRC indicated that it was unable to confirm the Veteran's claim of physical assault during basic training at Fort Jackson between June and July 1974.  Specifically, no records were maintained regarding the incident.  Also, there is no evidence in the Veteran's service treatment records of any complaints of or treatment for any psychiatric symptoms or any injuries sustained in the claimed assault.  Indeed, there is nothing to indicate that there exists anywhere any objective evidence that an attack in fact took place. 

Additionally, the Veteran indicated in a February 2004 statement that he reported the incident to fellow soldiers M.S.H. and P.H.B.  However, the June 2007 SOC indicates that the RO conducted a VA Beneficiary Identification and Records Locator Subsystem (BIRLS) inquiry in March 2007 for M.S.H. and P.H.B. with no record of either person found. 

There is conflicting evidence concerning whether the Veteran has experienced behavior changes indicative of an in-service assault.  

In a February 2007 letter, a VA psychiatrist at the VA Medical Center in Cincinnati, Ohio (R.J.G., M.D.) reported that the Veteran had made a serious effort to gather new information for his claim of service connection for PTSD, but that he had been unable to find any military reports or documents.  He was in the Army for only 6 weeks and was not hospitalized during that period.  As a result, there are no hospital records from that time in the Army.  It was not clear why the court proceedings in the Army are not available, but the Veteran had been unable to find a copy of them.  

Dr. R.J.G. had talked to the Veteran's sister about the Veteran's personality both before and after service.  She was quite emphatic that the Veteran changed in his brief stint in service.  She described how charming and personable he was before the Army and how paranoid, distrustful, and withdrawn he was immediately afterwards.  She also described how the Veteran's mother went to get him at the Army base and found him at the bus station with obvious facial bruises, and this was several days after the trauma.  When the Veteran first indicated that he was traumatized in service, Dr. R.J.G. was skeptical and dismissive.  When he brought it up again, the physician talked to his sister who convinced him that something had happened.  As a result, Dr. R.J.G. reviewed the Veteran's old progress notes from prior psychiatrists and talked to him in more detail.  He was reluctant to describe in detail what happened, but because his sister had told Dr. R.J.G. about certain traumatic pieces of sexual assault, Dr. R.J.G. was able to ask him directly and get a specific answer.   

As a result of this new information, Dr. R.J.G. concluded that the Veteran "was traumatized in the Army."  Regardless, he stated that , "I cannot say whether the experience was the cause of his psychiatric illness, or whether it only exacerbated a pre-existing situation.  The sister's report of his personality in high school suggests the Army trauma caused the psychiatric illness."  

The Veteran has submitted several lay statements from his sister dated in January and February 2007 and November 2011.  His sister reported that the Veteran was "very sane" and "fine" before service.  He ran track and was an A/B student in middle and high school.  Following his brief period of service, however, he was "totally different" and experienced depression, other mood problems, and social isolation.  She contended that his behavior changes were due to the claimed assault in service.

In her September 2012 letter, Dr. Center explained that it was clear based on the Veteran's military and medical records and the statements from family members that he did not have any significant symptoms or history of psychiatric illness when he joined the Army in 1974.  He was unable to function adequately in basic training after a beating and sexual assault involving two fellow soldiers that occurred during this time.  He has given consistent reports regarding this incident and the subsequent events despite his fluctuating reports of other symptoms and details of his psychiatric history.  It is clear that he experienced the onset of significant mental health symptoms and decline in basic ability to function following his traumatic experiences during boot camp in 1974.

The examiner who conducted the November 2013 VA examination opined that it is not likely ("less likely as not") that the Veteran's record supports the occurrence of a military sexual assault.  The examiner reasoned that the Veteran's entrance examinations and family statements indicate that there were no psychiatric symptoms prior to service.  Some treatment records indicate trauma prior to service, in particular, his father beating his mother.  He was also noted to be abused by siblings and teased by peers and he dropped out of school.  Service treatment and personnel records are silent for complaints/reports associated with an assault in service.  Personnel records document the Veteran's negative attitude, lack of motivation, and resentful attitude towards authority.  While this could suggest a military trauma, it could be a reflection of a history of abuse by his father, general difficulty adjusting to military service, or any other psychosocial issue.  There is no clear marker of behavior change in his military record as his attitude was noted within weeks of starting service.  The Veteran reported that he was assaulted in boot camp, found to have a negative attitude, was then sent to "motivation camp," and was subsequently discharged.  He reported that the men who assaulted him were court martialed, though there is no documentation in his file to support this contention.  Family statements and the Veteran's report (which are entirely subjective) indicate that he came home from the military a different person and was never the same.

Moreover, Dr. Cesta concluded in his June 2016 statement that the Veteran "had significant behavioral changes occurring while he was on active-duty service."  He explained, in pertinent part, that the Veteran entered service with absolutely no medical problems, psychiatric illness, emotional problems, substance use disorder, behavioral disarray, or any other evidence of psychiatric disease.  He entered boot camp and functioned adequately and then had a precipitous deterioration after a violent physical and sexual assault.  There was a sudden incapacity for the Veteran to function in the boot camp environment and he had to be sent to special detachments to improve his perceived lack of motivation.  When this was ineffective, he received therapeutic counseling and was provided with a variety of interventions in an effort to regain his ability to function in the boot camp setting.  Unfortunately, he was not able to be rehabilitated and was discharged from service with the beginnings of severe and pervasive mental illness.  

Dr. Cesta found that there is a clear demarcation between the Veteran's perfectly adequate functioning for his entire life and during the initial part of boot camp, and his sudden and uncharacteristic deterioration in his capacity to function, marked by the above-mentioned severely altered behaviors leading to discharge.  In between those two time frames of being perfectly well and hopeful and being mentally ill, there is one day where he was assaulted by two fellow soldiers who beat and attempted to rape the Veteran.  There is no evidence that the Veteran was psychotic during this timeframe or that he fabricated or constructed this information which he discussed with his mother and sister immediately upon discharge from service and his sister was able to articulate her attestation regarding the change in her brother.

Dr. Cesta further explained that within six months of service, the Veteran experienced dissociative episodes associated with his traumatic event, distressing dreams of the event, and intrusive memories of the event.  He turned to illicit substances and/or alcohol in an effort to mitigate the emotional disarray and he went to extraordinary lengths to avoid any of the distressing memories or reminders of being assaulted.  He developed extremely distorted cognitions regarding the event and had exaggerated negative beliefs about himself consistently and through the present day, describing himself to be worthless and useless.  He has no interest in any activities he previously enjoyed, has become estranged from others (including his family), and is no longer capable of experiencing positive emotions.  There is no question he has continually been described as irritable, reckless, and hypervigilant and has experienced sleep disturbance and problems with concentration.  These symptoms have occurred for over four decades after the trauma which occurred during boot camp.

The February 2007 opinion from Dr. R.J.G., the September 2012 opinion from Dr. Center, and the June 2016 opinion from Dr. Cesta are all substantially based upon the reports from the Veteran and his sister as to the differences between the Veteran's pre-service and post-service behavior and his demeanor following the claimed assault in service and the reports of psychiatric symptoms ever since the claimed in-service assault.  The Board finds, however, that there have been inconsistencies in the Veteran's history over the years as reported by both the Veteran and his sister.  For instance, the Veteran's sister reported in her letters that the Veteran had been an A/B student in high school and that he had not experienced any problems prior to service.  The Veteran has reported on various occasions that he experienced psychiatric symptoms ever since the claimed assault in service and he reported during the November 2013 VA examination that his childhood was "friendly" and "nice," that he had "lots" of friends in high school, that he was a high school graduate, that there was no family history of mental illness or substance abuse, and that he had not experienced any history of trauma or abuse.  Also, he reported to Dr. Cesta during their interview that "he had a normal life growing up that was enjoyable and pleasant with no difficulties in his day-to-day function" and that he was "not exposed to trauma, neglect, [or] abuse. . . ."   

The Veteran reported on his initial July 1999 claim of service connection for a psychiatric disability (VA Form 21-526b), however, that his psychiatric disability did not have its onset until 1983 (approximately 9 years after his discharge from service).  An April 2002 VA mental health individual note reflects that the Veteran reported "that there were traumas in his early life as well."  Also, a December 2003 addendum to a November 2003 VA general psychiatric medical/pharmacy assessment note reflects that he reported that he was born and raised in poverty, that his father was a violent alcoholic who beat his mother, that he was verbally and physically abused by his siblings, that his brother had committed suicide, that he was teased in school by his peers who called him "crazy," and that he dropped out of school in the 10th grade.  

Although the Veteran is certainly competent to report his symptoms and history and his sister is competent to report her observations of the Veteran's symptoms, these reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board notes that the Veteran has been generally consistent in his reports concerning the details of his claimed assault in service.  Nevertheless, in light of the Veteran's inconsistent reports over the years concerning his overall personal and psychiatric history and the fact that his sister's reports are also inconsistent with the Veteran's documented history, the Board finds that the lay reports of record from both the Veteran and his sister pertaining to the Veteran's personal and psychiatric history are not credible.  Dr. Center similarly acknowledged in her September 2012 letter that the Veteran has given consistent reports regarding the claimed assault in service and subsequent events, "despite his fluctuating reports of other symptoms and details of his psychiatric history."   

Hence, the February 2007 opinion from Dr. R.J.G., the September 2012 opinion from Dr. Center, and the June 2016 opinion from Dr. Cesta are minimally probative because they are all substantially based upon the Veteran's history as provided by the Veteran and his sister.  As the Board has determined that their reports are not credible, the February 2007, September 2012, and June 2016 opinions are based on an inaccurate history and are of little probative value.  Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994) (finding that presumption of credibility of evidence did not arise as to medical opinion that a veteran's disability was incurred in service because it was based on an inaccurate history, one which failed to acknowledge an injury well-documented in the record, and hence holding such evidence not "material"); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that presumption of credibility did not arise because physician's opinion was based upon "an inaccurate factual premise" and thus had "no probative value").

The November 2013 opinion was based upon an examination of the Veteran and a full review of his medical records and reported history and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

In short, there is no credible evidence corroborating the occurrence of the Veteran's alleged in-service stressor.  His service records do not verify any such stressor, the Veteran has not furnished any credible corroborating evidence, there is no credible or probative evidence of any behavior changes in response to the claimed stressor, and the most probative medical opinion of record indicates that there is no indication that an assault occurred in service.  

Finally, to the extent that the Veteran and his sister have expressed their own belief that the Veteran's symptoms are indicative of an in-service assault, the Board has considered such assertions, but finds that they do not provide persuasive support for the claim on appeal.  In this regard, the Board acknowledges that lay evidence may be competent on a variety of matters, concerning the nature of disability, to include as to matters perceived through the senses, as well as with respect to some related medical matters.  See, e.g.,  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Here, however, the specific medical matter of whether certain symptoms are indicative of an in-service assault (especially in the absence of any other objective evidence of such an assault) are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at  1377 n. 4  (providing that lay persons are not competent to diagnose cancer).  Despite the fact that the Board has otherwise found the reports of the Veteran and his sister pertaining to the Veteran's history to be not credible, the Veteran and his sister are nonetheless not shown to be other than laypersons without appropriate training and expertise and they are not competent to render a probative (i.e., persuasive) opinion on  the medical matters upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions in this regard do not constitute competent evidence on this point, and, thus, have no probative value. 

In sum, as the only claimed stressor that has been found to support a diagnosis of PTSD is not combat related and does not involve fear of hostile military or terrorist activity, and as there is no credible, probative evidence corroborating the stressor's occurrence, the criteria for service connection for PTSD are not met.  See 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.304(f).  Hence, the claim for service connection must be denied.  As the preponderance of the evidence weighs against a finding that the occurrence of the alleged stressor is established, the Board finds that there is no reasonable doubt to resolve in the Veteran's favor on this point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.012;  Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


